UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-25699 PLX Technology, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3008334 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 870 W. Maude Avenue Sunnyvale, California 94085 (408) 774-9060 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on which Registered Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X]. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files). Yes []No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K, or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer","accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ]Smaller Reporting Company[ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant's common stock on June 30, 2010, as reported on The NASDAQGlobal Market, was$144,043,032. The number of shares of common stock outstanding atFebruary 28, 2011was 44,511,516. DOCUMENTS INCORPORATED BY REFERENCE PART III OF THIS REPORT ON FORM 10-K INCORPORATES INFORMATION BY REFERENCE FROM THE REGISTRANT'S PROXY STATEMENT FOR ITS 2- ITEMS 10, 11, 12, 13 AND 14. PLX Technology, Inc. INDEX TO ANNUAL REPORT ON FORM 10-K FOR YEAR ENDED DECEMBER 31, 2010 Part I. Page Item 1. Business 2 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 21 Item 3. Legal Proceedings 21 Part II. Item 5. Market for Registrant's Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 24 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 36 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 36 Item 9A. Controls and Procedures 36 Item 9B. Other Information 37 Part III. Item 10. Directors, Executive Officers and Corporate Governance 38 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions, and Director Independence 38 Item 14. Principal Accountant Fees and Services 38 Part IV. Item 15. Exhibits and Financial Statement Schedules 39 Signatures 73 1 PART I ITEM 1: BUSINESS Overview PLX Technology, Inc. ("PLX" or the "Company"), designs, develops, manufactures, and sells integrated circuits that perform critical system connectivity functions.These interconnect products are fundamental building blocks for standards-based electronic equipment.The Company markets its products to major customers that sell electronic systems in the enterprise, consumer, server, storage, communications, PC peripheral and embedded markets. Products based on current serial interconnect technology standards such as PCI Express, USB, SATA, and Ethernet provide capabilities to customers that previous parallel technologies did not.They offer the ability for systems to scale in performance and capabilities, and allow for a standards-based building block approach that was not feasible in the past.As these serial technologies have become mainstream, PLX has been able to offer differentiated products based on these standards that provide scalability and performance at a low cost. The Company is the market share leader in PCI Express switches and bridges.We recognized the trend towards this serial, switched interconnect technology early, launched products for this market long before our competitors, and have deployed multiple generations of products to serve a general-purpose, horizontal market.In addition to enabling customer differentiation through our product features, the breadth of our product offering is in itself a significant benefit to our customers, since we can serve the complete needs of our customers with cost-effective solutions tailored to specific system requirements.Our long experience with PCI Express connectivity products enables PLX to deliver reliable devices that operate in non-ideal real-world, system environments. PLX has extended its penetration into the overall enterprise market through the acquisition of Teranetics, Inc., the leading provider of physical layer or PHY semiconductor devices for 10G Ethernet over copper. On October 1, 2010, PLX acquired Teranetics, a privately held fabless provider of high-performance mixed-signal semiconductors.Teranetics, the broadly recognized leader in 10 Gigabit Ethernet over copper physical layer (10GBase-T PHY) technology, delivered the industry’s first fully integrated single-chip implementation of single-port and dual-port 10GBase-T PHY silicon.The Company is currently developing its next generation of products, providing a much more cost effective and lower power solution than previously possible.It is expected that these products will become mainstream, growing much more rapidly than the current optical products that currently offer this speed.Given the widespread copper infrastructure for Ethernet in data centers, and the ability of the 10G PHYs to interoperate with the current 1G installed base, we anticipate solid demand for this technology. Consumer storage has been a part of the Company’s focus since 2009, and complements the PLX success in enterprise storage. The Company has brought to market several generations of products that allow storage customers to attach their disk subsystems directly to a computer through USB (DAS), or to attach them through their local area network (NAS) via Ethernet.We identified the shift from parallel to serial hard disk connectivity early, and benefited from this trend to become the leader in high performance consumer storage connectivity.Our products provide the richest variety of connectivity options, including USB, Serial ATA, external Serial ATA, 1394, and Ethernet, and offer capabilities such as RAID and data encryption at industry leading performance levels. PLX offers a complete solution consisting of semiconductor devices, software development kits, hardware design kits, operating system ports, and firmware solutions that enable added-value features in our products.We differentiate our products by offering higher performance at lower power, by enabling a richer customer experience based on proprietary features that enable system-level customer advantages, and by providing capabilities that enable a customer to get to market more quickly. The PLX growth strategy has several key components: · Identify the technology trends and discontinuities that drive high-volume markets and deliver highly differentiated products to that market before the competition; · Deliver comprehensive solutions, including semiconductor devices, the necessary software and development kits to allow rapid time-to-market and worldwide local technical support; 2 · Offer added-value features that enable our customers to differentiate their products; · Focus on adding value at high volume price points; · Expand through acquisition where a product family or market can leverage our technology or market presence. PLX is a Delaware corporation established in 1986 with headquarters at 870 W. Maude Avenue, Sunnyvale, California 94085. The telephone number is (408)774-9060. Additional information about PLX is available on our website at http://www.plxtech.com. Information contained in the website is not part of this report. Our Annual Report on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K and all amendments to those reports and the Proxy Statement for our Annual Meeting of Stockholders are made available, free of charge, on our website, http://www.plxtech.com, as soon as reasonably practicable after the reports have been filed with or furnished to the Securities and Exchange Commission. Industry Background The market for industry-standard interconnect has been invigorated by new state-of-the-art serial technologies.Previous parallel technologies, such as PCI, provided basic connectivity, but did not offer the necessary scalability, reliability, cost, and features for complex processing systems.As the subsystems, including the processing engines and end point devices became more powerful, the true bottleneck in the system was not the device and processor speed, but rather how quickly the data could be transferred to and from the different subsystems. At the same time the cost, complexity, and time-to-market problems of developing robust, high performance interconnect vehicles led to the development of standards that provide the performance and features necessary for high performance systems, but do so at a cost point that can only be achieved through high volume standard products. These serial technologies enabled, for the first time, the ability to offer high performance, feature-rich computing solutions using off-the-shelf standards-based building blocks.The building block approach has enabled the designers of these systems to bring their products to market more quickly and with a vastly lower cost of development.In addition, the software base that has built up around these standard solutions allow the system designer to focus on their own added value, rather than recreating the basic plumbing necessary to move the data around. PLX focuses on connecting subsystems together based on high volume, standard connection points.The Company employs both horizontal and vertical market approaches.The Company serves a horizontal market need with its general purpose PCI Express and USB devices, where each product may be used in dozens of different markets and applications. The Company has also expanded over the past several years into several vertical markets such as consumer storage and high performance Ethernet. PCI Express is the primary interconnection mechanism inside computing systems today.By remaining software compatible with the previous, ubiquitous parallel technology, the new switched serial PCI Express quickly became the connection of choice for the majority of devices in the industry.Since there is a PCI Express port on almost every system building block, the least costly and highest performance approach for connecting the devices together is through this interconnection pathway.To provide appropriate connection between subsystems in complex multi-chip systems, a switch is the most cost-effective approach.The switch is thus a fundamental building block for the system, carrying data to and from the subsystems without impeding the native performance of the underlying devices.For those few end points which do not have native PCI Express connections, PLX also provides bridges to translate the protocol. The Universal Serial Bus (USB) was designed to replace the expensive, slow, unreliable, and unscalable parallel interconnects of the time, originally to connect PCs with peripherals such as printers and external storage.Its speed has been upgraded continuously since its initial rollout, and USB has become the most popular “box-to-box” interconnect in the industry.USB has become the natural way that users upgrade their system with peripherals, eliminating the need to open the box and add plug-in cards. Our storage products address the fast growing consumer storage market.The amount of digital data that consumers need to store is increasing exponentially.Trends such as digital photography, digital video, MP3s and the on-line distribution of high-definition movies are driving increased sales of external storage devices in the consumer market.Corresponding with these trends, demand for data-protection features such as redundant array of inexpensive disks (RAID), automatic back-up, and encryption is also growing. 3 The Direct Attached Storage (DAS) market consists of products that allow the user to upgrade their storage through the USB connection on their PC.These systems can be configured in a variety of ways.The simplest of such systems consist of single drive upgrades to increase capacity, for backup, or to provide security encryption.By adding multiple drives to the connection, the user can make use of standards such as RAID for higher reliability (by mirroring the information on multiple disks) or higher performance (by reading and writing to multiple disks at once).The disks themselves have made the migration to serial technology along with the rest of the interconnect world, and the SATA (Serial ATA) interface is now the fastest growing opportunity for external interconnect devices. The Network Attached Storage (NAS) solution is well established in the enterprise market but is still in the early stages for the consumer market.This technology adds storage to the system through the network in either a wired or wireless manner.This allows the data to be saved and retrieved from more than one computer and allows the data to be available from network-ready appliances even when the main computer is not available.Along with basic storage, NAS products offer added-value opportunities by combining subsystems as part of the connected device.This can be straightforward combinations such as a home gateway, which combines multiple subsystems in a single box to reduce cost, power, and space.But this concept can be extended to add features within the NAS box that accelerate multimedia applications or provide sophisticated encryption capabilities. PLX has recently entered the high growth market for 10G Ethernet over standard copper cables.The same dynamics that are driving the consumer storage market, the explosion in bandwidth necessary to satisfy the digital multimedia revolution, are driving the need for the data center to keep up with the seemingly insatiable appetite for content by end users with a large and growing set of home and mobile appliances.The current infrastructure is largely served by 1G Ethernet, but this has become inadequate as the demand for throughput is growing more rapidly than the ability of the data center to scale effectively. As with the previous major migration to 1G Ethernet, the early products at the higher speed are served by optical interconnects.However, as copper solutions become available and power-efficient, the flexibility and cost points of the copper solutions, and their ability to upgrade a system while providing backward compatibility with the current infrastructure, cause the copper solutions to dominate.The initial growth phase is starting this year, and is expected to accelerate over the next several years. The products that PLX develops are the final stage in the data delivery pipeline, where the data is taken from a controller in the largely digital domain, and translated to the analog domain for transmission across the cables that inhabit the enterprise data center.The devices are called PHYs (for physical devices), and are the most difficult to deploy reliably in production in the harsh and unpredictable enterprise environment.A successful product relies not just on solid engineering, where modern design tools and methodologies provide significant assistance in achieving successful operation, but on an intimate knowledge of how actual systems behave in a real world analog environment.The products that PLX offers are the result of three generations of products, and the knowledge that has been gained by deploying actual silicon in customer systems. This knowledge, and the unique design and validation methodologies that it has created, provides a proprietary advantage to the Company. Strategy PLX provides standards-based, off-the-shelf interconnect solutions to enable high performance, low cost, added-value features and rapid customer time-to-market.Although the external connections are standard in order to enable high volume markets, the products themselves offer proprietary advantages through innovative technology. PLX identifies technology trends, and provides products that cater to these trends during the early, high growth phase of the technology market discontinuity.This allows the Company to establish itself as a product leader and has provided a powerful incumbency benefit as the technology became mainstream. · We recognized the promise of PCI Express in the early days of the standard, and brought to market leadership switches and bridges in 2004, gaining market share at the key customers necessary for success.We continue to enjoy market share leadership in the PCI Express interconnect market and continue to invest to maintain or grow this share. This included a broad Gen 2 product line roll out in 2007, and we are currently rolling out our newest products based on the Gen 3 specification. 4 · We identified the move from Parallel ATA to Serial ATA (SATA), and gained an early lead in this high growth market with our DAS product line.We are currently shipping products that conform to the USB 3 specification, dramatically reducing the time it takes to transfer large multimedia data types. · PLX has introduced its 3rd generation of NAS products to the consumer market, building on our System-On-A-Chip (SOC) capability and our strong software and firmware strength to offer leadership features to this early market. · The discontinuity that is now happening in the data center, with 10G Ethernet over copper displacing the 1G Ethernet systems, was anticipated by Teranetics, a pioneer in the technology and now a part of PLX.Senior members of the Teranetics team were primary authors of the specification, and the Company attained a dominant market share in the 65nm technology node.This places the Company in a powerful position as the next technology node enables mainstream adoption of 10G Ethernet over copper. PLX focuses on offering leadership features to our customers at a high volume price point. · We focus on system level performance in all of our products.Since the interconnect has such a large impact on system performance, we identify those areas that might limit overall latency or throughput and enhance them.This is done through advanced silicon design techniques, and also through innovative software drivers that identify where the overhead is in the system. · We provide low power solutions to our customers, since this has become a major differentiator for total system cost and environmental reasons.PLX offers reduced power through technology choices, and through design techniques that modulate power for sections of the device that are not in use. · We offer added-value features that enable customer product differentiation.For PCI Express this includes features such as non-transparency for multiprocessor capability, multiple virtual channels for communications backplanes, integrated DMA for higher performance in control planes, and the ability to share I/O virtually.On our storage products, we offer encryption, RAID and we can enable customized features and enhance the performance of existing features through firmware. On our Ethernet products we include a powerful DSP engine that allows our products to operate in a wider variety of environments. · We focus on providing these capabilities at high volume cost points.We have a full COT (Customer Owned Tooling) capability – where PLX handles all of the design, placement, and layout of the circuits, and we manage the packaging and test pipeline.We deploy our products on mainstream, high volume semiconductor technology process nodes, and use advanced synthesis and layout techniques to provide the best trade-off between features and cost. PLX provides more than just the semiconductor device.We focus on providing the whole product, and offering support that enables our customers to get to market quickly with a robust high-end product. · We supply a hardware Rapid Development Kit (RDK) as part of our standard offering.This allows customers to evaluate our products easily, and enables software development and interoperability testing to begin prior to the customer developing their own hardware. · We provide simulation models to customers that allow them to develop their own devices and verify that they interoperate with our products prior to getting silicon. · We provide a complete Software Development Kit (SDK) that provides kernel-level drivers, a user-level application programming interface (API), sample code for some of the advanced features, and a state-of-the-art graphical user interface (GUI) that allows customers to easily bring up their system.Support is provided for industry-leading operating systems. · In addition to these visible features, our products also include in-chip capabilities that allow rapid debug of complex system problems in order to improve time-to-market.This allows high speed signals to be effectively debugged in the field without adding special instrumentation. · We offer worldwide technical support, with local, direct Field Applications Engineers (FAEs) in North America, Europe, and throughout Asia. The Company has also enhanced its overall growth through acquisitions that provide synergy with our overall added-value strategy. 5 On September 23, 2010, we signed a definitive agreement to acquire all of the outstanding shares of capital stock of Teranetics, a privately held fabless provider of 10G Ethernet over copper PHYs.The acquisition closed on October 1, 2010. Established in 2003, Teranetics is a pioneer in the technology and specifications that enable the signaling for 10G Ethernet over standard copper cabling.The Teranetics team identified early in the development cycle that it was possible to reliably use copper for this use, and drove the specification for this capability.They have deployed three generations of products that conform to the specification, securing market leadership, and were in the process of ramping their 40nm family of devices when they became part of PLX.The quality and performance of their products has enabled them to serve the leaders in their market, including Arista Networks, Cisco, DirecTV, Extreme Networks, and Intel. This acquisition places PLX as the market leader in 10G Ethernet, expected to grow significantly faster than the overall market over the next several years.The Company is already well penetrated into the enterprise spacewith our PCI Express switches and bridges, often at the same customers that consume the new 10G Ethernet PHY products.There are major synergies in the design process, technology, sales, marketing, and supply chains.PLX now has a dominant position in the two main interconnect technologies that matter in the enterprise space. We continue to evaluate our business strategies and may complete additional acquisitions in future periods. Technology PLX focuses on providing differentiated products to leadership customers.In order to achieve this, we have developed unique core competencies in the underlying technologies necessary for success. Semiconductor Design. Our engineers have substantial expertise in designing complex, reliable, high performance products.We utilize state-of-the-art EDA tools and techniques for the entire design pipeline, and have developed proprietary verification mechanisms to ensure robust operation prior to committing to silicon.It is relatively straightforward to get a device to operate in normal, error free environments.It is much more challenging to have that device operate predictably and reliably in environments where errors occur in the system, and where unexpected or complex combinations of transactions occur.PLX has built up an industry-leading suite of tests that ensure such reliable operation in real-world customer systems. In addition to software-based simulation techniques, we have also invested in a flexible hardware-based emulation platform that enables our designers to run real software on a version of our design prior to committing to silicon.This allows our products to operate in more complex system-level environments, where subtle and undocumented behaviors often exist. PLX has a dedicated team and the appropriate EDA tools to translate the design into the database that is used to fabricate the device.This physical design capability allows the Company to provide a smaller, lower power product, since the engineers who are doing this placement and layout work are part of our staff and work with the design engineers from the start of the project.This capability also allows us to produce a product with higher signal integrity, which enables the device to work in a wider range of noisy environments more predictably. When we receive our initial sample silicon back from the third-party wafer fabrication facility (fab), we have a dedicated group of engineers to fully validate the product prior to sending it to our broad customer base.As with the pre-silicon verification, this post-silicon phase makes use of our years of product releases to ensure reliable product operation.We have invested in the talent and equipment, and use our extensive proprietary test suites, to fully validate the device.In addition, we have built up a broad interoperability lab, where we exercise the product with a growing number of other components and subsystems to ensure reliable operation in a range of real-world environments. System-on-a-Chip Expertise. Our storage products are integrated, dedicated computer SOCs.We have the verification, emulation, and integration capability to combine these subsystems on a single piece of silicon through tools and expertise that we have developed through many generations of such devices.In addition to being able to allow basic connectivity between different interconnect standards, we focus on providing higher performance than our competitors by including on-chip acceleration engines, and by understanding how the system level software operates with the hardware in actual systems. 6 High Speed DSP Capability. At the heart of our high performance 10G Ethernet PHY products, there exists a set of special-purpose digital signal processors (DSPs).These dedicated processing engines are continuously acquiring input about the electrical environment in the system and making adjustments in how to best drive and receive the signals necessary for high speed, reliable data transfer.These DSPs are controlled by proprietary firmware that has been developed over three generations of successful products. Broad Knowledge of the Enterprise Electrical Environment. Over the course of three generations of 10G Ethernet products, we have compiled an exhaustive database of cables, subsystems, and end points, and this has been used to improve each generation of Ethernet products.This has allowed us to design the DSPs that control our products such that they can maintain reliable operation over a wide set of environmental conditions, and to recover more quickly when the environment changes.In addition to the theoretical database that has been compiled, the Company has a test and interoperability lab where we can validate our silicon in real world conditions Analog Capability- Including SerDes. The products that we design are based on taking the largely analog signals that are used to drive and receive information in a system and operating on them in the digital domain.This depends upon circuitry that converts the signals from analog to digital and back again.We have developed this capability in order to provide the highest quality conversion while still fitting within the size and power constraints that will drive growth in the market.In addition to the general analog capability that has been developed, wealso have the ability to design our own serializer-deserializer or SerDes circuitry.This specialized hardware combines analog and digital circuits that form the foundation of most modern serial interconnections.This high speed SerDes capability enables us to get to market with new interconnect specifications quickly, and in a manner that best balances the trade-offs between performance, size, and power dissipation. Software Technology. We have invested in a complete software development capability.In order to enable our customers to get to market quickly, PLX provides device drivers that support our products for the most popular operating system platforms, as well as API libraries that allow programmers to quickly make use of our products.In order to ensure that our products provide the highest performance possible, we have developed the tools and expertise to understand where the software bottlenecks occur in real-world systems, and our device drivers make use of this knowledge to increase the performance of targeted applications such as multimedia data transfer across a network. Real-World Debug Capability. Our products have proprietary hardware features that allow complex problems to be solved in the field without special instrumentation, and performance monitoring hardware that makes visible important system performance metrics.We include software as part of our normal release that takes these hardware features and allows them to be easily deployed through a modern GUI interface.We also enable the programmer to view and change the registers in our device quickly and easy – and even access an on-line databook explanation of the register directly - with our industry-leading PLXMon application. Products Our products consist of interconnect semiconductor products, fully supported by the software and hardware kits that enable our customers to get to market quickly with robust, differentiated products. PCI Express Switches.Since PCI Express is a point-to-point serial interconnect standard, it requires a switch to connect a single PCI Express port from a processor or chipset to multiple end-points.Examples of applications include fan-out in servers and storage systems, dual graphics in gaming and workstation systems, control planes in networking and communications systems and backplanes in embedded and industrial equipment. PLX switches allow aggregation of multi-channel Gigabit Ethernet, Fibre Channel, graphics and SAS cards to the host. PLX switch products are offered in various configurations as requirements vary from one application to the next. PCI Express switches have become a basic building block in systems being designed today using this standard.PLX started with the Gen 1 family of PCI Express at 2.5 Gigabits per second in 2004, followed by Gen 2 products in late 2007, where the data rate has doubled to 5.0 Gigabits per second. We are currently engaged with leading customers for our Gen 3 PCI Express products, supporting 8.0 Gigabits per second. 7 10GEthernet over Copper PHYs.The PHY (physical) devices attach to Ethernet controllers and allow the signal to interoperate reliably with other such devices over standard Ethernet cable over distances that can span more than 100 meters.The products are backward compatible with the current 1G standard, and allow systems to be deployed that provide a seamless migration from the slower connections to the faster ones.These connections form the backbone of the modern data center, and are designed into systems such as network interface cards, blades, or as part of a system fabric.The PLX products can be purchased as single, dual, and quad devices, depending upon the density and price points of the application.In addition, PLX offers licenses to our industry leading IP (intellectual property) as building blocks for highly integrated system solutions. PLX products are able to send and receive data reliably over longer distances than our competitors, and to do so even as the electrical environment changes abruptly due to the sophisticated DSPs that are constantly monitoring and tuning the device.Our products are also less sensitive than our competitors to the electromagnetic interference (EMI) that can cause unreliable operation in the harsh enterprise data center environment. Direct Attached Storage (DAS).DAS devices are System-on-a-Chip (SOC) products that allow external storage to be easily connected to a PC through either a USB, 1394, or external Serial ATA connection.PLX products offer the widest range of connection possibilities, and the most complete feature set, including single, dual, and quad hard disk connection, RAID, and encryption.The PLX devices have industry leading performance across all interfaces.Our current products support the new USB 3 standard. Network Attached Storage (NAS).NAS products provide storage that attaches to a Local Area Network (LAN).PLX NAS products are aimed at the consumer market, and are SOC devices that combine Ethernet, USB, PCI Express and SATA ports with other standard interfaces necessary to complete a state-of-the-art network appliance.PLX products include a PCI interface to easily create complete subsystems, a DDR DRAM interface, and on-chip capabilities such as TCP off-load, RAID, and encryption.These basic building blocks are enabled with high performance firmware that runs on a powerful, low power ARM processor. PCI Bridges.PLX offers a range of general purpose bridges that translate and extend the PCI bus.These products offer a bridge between the PCI and a variety of other serial and parallel general purpose interfaces.Our PCI-to-PCI bridges are chips that increase the number of peripheral devices that can be included in a microprocessor-based system. PLX’s bridge product line spans the entire PCI range, from 32-bit 33MHz through 64-bit 66MHz, and includes 133MHz PCI-X devices. USB Interface Chips.USB interface chips are used by computer peripherals to connect to a PC through an external cabled connection. The current mainstream version of this spec, called USB 2.0, can be found today on devices like multi-function printers, DVD camcorders, portable media players, portable navigation systems, digital cameras, PDAs and hard disks. Our USB interface chips offer connection to both PCI or to a generic interface, providing a simple connection that offers high performance. We are in development of products using USB 3.0 which offers 5.0 Gigabit per second transfers. PCI Express Bridges. PCI Express Bridges enable conventional PCI products (32-bit/33 MHz, 32-bit/66 MHz and even 64-bit/133 MHz PCI-X) to be upgraded for use in new PCI Express systems.This allows users to quickly bring a new product to market.Applications using these bridge devices include servers, storage host bus adapters, graphics, TV tuners and security systems. The reverse bridging feature also allows users to bridge backwards allowing the latest PCI Express based powerful CPUs/Graphics processors to still service and support the legacy PCI and PCI-X market.We also offer bridges that translate PCI Express to general purpose serial and parallel ports. Customers We supply our products to the leading companies in the server, enterprise and consumer storage, communications, pc peripheral, consumer and embedded markets.More than 1,000 electronic equipment manufacturers incorporate our semiconductor devices in their systems.Since the products that we design and sell have innovative features, and since there is normally a software impact to the vendor choice, the customer design team typically selects the sole-source hardware and software components early in the design cycle. Generally, the system will incorporate these same components throughout its product life because changes require an expensive re-engineering effort. Therefore, when our products are designed into a system, they are likely to be used in that system throughout its production life. 8 Competition Competition in the semiconductor industry is intense. If our target markets continue to grow, the number of competitors may increase significantly. In addition, new semiconductor technologies may lead to new products that can perform similar functions as our products. We believe that the principal factors of competition in our business include functionality, product performance, price, product innovation, availability of development tools, customer service and reliability. We believe that we compete favorably with respect to each of these factors. We differentiate our products from those of our competitors by incorporating innovative features that allow our customers to build systems based on industry standards that provide more features, and higher performance. Furthermore, in general, our software and hardware development tools are more comprehensive than competing solutions. Competition in the various markets we serve comes from companies of different sizes, many of which are significantly larger and have greater financial and other resources. Our principal products compete with standard products from companies such as Aquantia, ASMedia, Broadcom, Cavium, Cortina, Cypress Semiconductor, Genesys Logic, Gennum, IDT, Initio, Intel, JMicron, LucidPoint, Marvell, MosChip, NEC, Pericom Semiconductor, NXP Semiconductor, Renesas, Solarflare, and Texas Instruments. In addition, two alternative devices can perform some or all of the functions of our devices. The first is the Application Specific Integrated Circuit, or ASIC. With the ASIC approach, a customer creates a custom semiconductor device for a particular application. Because the customer buys the ASIC directly from the semiconductor foundry, this approach may lead to lower unit production costs. However, this approach entails a large initial time and resource investment in developing the custom device. The second alternative device is the Field Programmable Gate Array, or FPGA. The FPGA is a semiconductor device whose logic function can be programmed by the system manufacturer. This requires less design effort and time than the ASIC approach. However, because of the additional circuitry required to enable the device to be programmed, this approach typically entails higher unit production costs which can be prohibitive compared to ASICs or standard semiconductor devices. Nevertheless, FPGA prices have decreased steadily and in many cases are competitive with prices for standard semiconductor devices. Accordingly, we also experience competition from leading ASIC suppliers, including Fujitsu, IBM, LSI Logic, NEC, and Toshiba as well as from FPGA suppliers, including Actel, Altera, Atmel, Lattice, QuickLogic and Xilinx. Many of these competitors are large companies that have significantly greater financial, technical, marketing and other resources than PLX. Sales, Marketing and Technical Support Our sales and marketing strategy is to achieve design wins at leading systems-companies in high-growth market segments. We market and sell our products in the United States through a combination of direct regional sales managers, a network of independent manufacturers' representatives and distributors. Outside the United States, we have engaged a team of manufacturers' representatives, stocking representatives and distributors to sell and market our products. Our international network includes representatives in Australia, Austria, Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Hong Kong, India, Ireland, Israel, Italy, Japan, Korea, Norway, People's Republic of China, Singapore, South Africa, Spain, Sweden, Switzerland, Taiwan, The Netherlands and the United Kingdom. We maintain a sales liaison office in the United Kingdom to service customers in Europe and the Middle East. We also maintain sales liaison offices in Korea, Taiwan, and China to service customers in Korea, Southeast Asia and The People's Republic of China.Finally, we maintain a sales liaison office in Japan to service customers in Japan. Sales in North America represented 18%, 18% and 31%, of net revenues for 2010, 2009 and 2008, respectively. All worldwide sales to date have been denominated in U.S. dollars. We have one operating segment, the sale of semiconductor devices. Additional segment reporting information is included in Note 14 to the consolidated financial statements in this form 10-K. 9 Net revenues through distributors accounted for approximately 93%, 89% and 80% of our net revenues for 2010, 2009 and 2008, respectively. Revenues related to sales through distributors are expected to continue to account for a large portion of our total revenues. See "Item 1A, Risk Factors - Certain Factors That May Affect Future Operating Results - A Large Portion of Our Revenues Is Derived from Sales to Third-Party Distributors Who May Terminate Their Relationships with Us at Any Time" in this Form 10-K. There were no direct end customers that accounted for more than 10% of net revenues. Sales to the following distributors accounted for 10% or more of net revenues: Years Ended December 31, Excelpoint Systems Pte Ltd. 27
